UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

______________________________
                              :
ABU WA’EL (JIHAD) DHIAB,      :
                              :
          Petitioner,         :
                              :
     v.                       :           Civil Action No. 05-1457 (GK)
                              :
BARACK H. OBAMA, et al.       :
                              :
                              :
          Respondents.        :
______________________________:

                                       ORDER

     On April 18, 2014, Petitioner Mohammed Abu Wa’el (Jihad)

Dhiab filed an Application for Preliminary Injunction and an

Immediate Order for Disclosure of Protocols Forthwith [Dkt. No.

203].   On   May   2,    2014,   the    Court   set   a   Motion   Hearing   on

Petitioner’s Application for Preliminary Injunction for May 21,

2014. That Motion became fully briefed on May 12, 2014.

     On May 13, 2014, Petitioner filed an Emergency Motion For

Order Compelling Preservation of Evidence and Limited Discovery,

by May 18, 2014, of Medical Records and Videotapes of Force-

Feedings and Forcible Cell Extractions [Dkt. No. 217]. On May

15, 2014, the Government filed an Opposition to Petitioner’s

Emergency Motion [Dkt. No. 219], and on May 16, 2014, Petitioner

filed a Reply [Dkt. No. 220].
        With the filing of Petitioner’s Emergency Motion, it has

become apparent that his Application for Preliminary Injunction,

despite being fully briefed, is simply not in a posture to be

heard     at    the         May    21,      2014,     hearing     set     by     the     Court.

Consequently, it is hereby

        ORDERED, that the Motion Hearing set for May 21, 2014,

shall     be    converted           to   a     Status     Conference        at    which     the

Government          shall    inform      the    Court     when    Petitioner’s         medical

records from April 9, 2013, to May 13, 2014, can be produced;

and it is further

        ORDERED, that the Government shall inform the Court at the

May     21,    2014,         status      conference        when     all     videotapes       of

Petitioner's Forcible Cell Extractions for purposes of enteral

feeding       and    all     videotapes        of     Petitioner’s       enteral       feedings

between April 9, 2013, and February 19, 2014, can be produced;

and it is further

        ORDERED, that Respondents shall preserve and maintain all

relevant videotapes of Petitioner's Forcible Cell Extractions

for     purposes        of        enteral      feeding     and     all      videotapes       of

Petitioner’s          enteral        feedings       between       April    9,     2013,     and

February 19, 2014; and it is further

        ORDERED, that Respondents are TEMPORARILY RESTRAINED from

any   Forcible        Cell        Extractions       of   Petitioner       for    purposes   of

                                                –2–
enteral feeding and any enteral feeding of Petitioner until May

21, 2014.



                                      /s/________________________
May 16, 2014                         Gladys Kessler
                                     United States District Judge


Copies to: attorneys on record via ECF




                               –3–